Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-3, 5, 6, 9-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Patent 6,179,619) in view of Herman (US Patent 9,996,975)
Claim 1	
Tanaka discloses an attraction system, comprising: 

    PNG
    media_image1.png
    362
    551
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    492
    497
    media_image2.png
    Greyscale

a sensor configured to enable monitoring of a user traveling along a path (“the position detecting part 8 is provided on the moving object 3 and is adapted to detect the objects 2 for detection laid out along the track 1 and transmit successively the information on the positions of the moving object 3 on the track 1 to the central processing part 11”); 
a portable display configured to move with the user as the user travels along the path (“The present embodiment contemplates disposing the display 6 and the speaker 7 on the helmet 17. This arrangement does not constitute a critical requirement for this invention. For example, the display may be in the form of goggles or may be fixed on the seat, and the speaker may be in the form of a headphone or may be fixed on the seat.”); and 
a computer graphics generation system communicatively coupled to the sensor and the portable display (“The embodiment, as described above, provides for one control unit 10 for each of the human players riding on the moving object 3…, wherein the computer graphics generation system is configured to: 
determine a point of view of the user using data received from the sensor at a position along the path (Tanaka, 3“The direction detecting part 9 is disposed on the helmet 17 and is adapted to detect the direction of the line of vision of the human player wearing the helmet 17 and, at the same time, detect the position of the human player on the moving object 3 and transmit the information on the direction of the human player to the central processing part 11. As concrete examples of the direction detecting part 9, a device adapted for detecting and positioning the three-dimensional angle of the helmet 17 by properly combining a gyrosensor with an acceleration sensor and a device adapted for magnetically detecting the motion of the helmet 17 by causing the moving object 3 to generate a magnetic field may be utilized.”); 
augment a graphical image based at least on the determined point of view of the user; and transmit the augmented graphical image to be displayed on the portable display (“The image display control part 15 is adapted to synthesize image information, three-dimensional data, game data, etc. and places the result of the synthesis on the display 7.”).
Tanaka does not explicitly disclose but Herman makes obvious portable (“FIGS. 2A-2B depict an enlarged view of an exemplary virtual reality headset 104. The headset 104 includes a display/sensor portion 106 and straps 108 to secure the headset 104 to the rider's head”) 
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider portable devices.  The motivation would have been to avoid wiring and would be a simple substitution of one known display method with another. 
Claim 2
Tanaka discloses comprising a ride vehicle configured to transport the user along the path (Fig. 1; “With reference to FIG. 1, 1 denotes an endless track provided with curves and undulations and destined to serve as a course of movement and 2 denotes each of a plurality of objects for detection intended for permitting detection of the position of a human player.”)
Claim 3
Tanaka discloses wherein the path is defined by a track and the ride vehicle is configured to couple with the track (Figs. 1, 4)

    PNG
    media_image1.png
    362
    551
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    445
    573
    media_image3.png
    Greyscale


Claim 5
Tanaka discloses wherein the computer graphics generation system is configured to augment the graphical image based on the ride vehicle traveling to a predetermined location, traveling a predetermined distance, operating a predetermined lapse of time, or any combination thereof, during a ride cycle (“When the moving object 3 is then begins moving, the position detecting part 8 disposed on the moving object 3 detects the object 2 for detection disposed on the track 1 and forwards the information on position corresponding to the position of the moving object 3 on the course of movement through the medium of the interface part 14 to the central processing part 11”)

    PNG
    media_image4.png
    523
    615
    media_image4.png
    Greyscale

Claim 6
Tanaka discloses wherein the computer graphics generation system is configured to augment the graphical image based on an orientation of the portable display, a position of the user traveling along the path, or both (Tanaka, 3“The direction detecting part 9 is disposed on the helmet 17 and is adapted to detect the direction of the line of vision of the human player wearing the helmet 17 and, at the same time, detect the position of the human player on the moving object 3 and transmit the information on the direction of the human player to the central processing part 11. As concrete examples of the direction detecting part 9, a device adapted for detecting and positioning the three-dimensional angle of the helmet 17 by properly combining a gyrosensor with an acceleration sensor and a device adapted for magnetically detecting the motion of the helmet 17 by causing the moving object 3 to generate a magnetic field may be utilized.”)
Claim 8
wherein the sensor comprises a weight sensor, a mass sensor, a motion sensor, an ultrasonic sensor, or any combination thereof, configured to enable the computer graphics generation system to determine the point of view of the user (“The direction detecting part 9 is disposed on the helmet 17 and is adapted to detect the direction of the line of vision of the human player wearing the helmet 17…gyrosensor with an acceleration sensor”)
Claim 9
Tanaka discloses a monitoring system that includes the sensor, wherein the monitoring system is communicatively coupled to the computer graphics generation system and configured to supply orientation data and position data of the user to the computer graphics generation system (“The direction detecting part 9 is disposed on the helmet 17 and is adapted to detect the direction of the line of vision of the human player wearing the helmet 17 and, at the same time, detect the position of the human player on the moving object 3 and transmit the information on the direction of the human player to the central processing part 11. As concrete examples of the direction detecting part 9, a device adapted for detecting and positioning the three-dimensional angle of the helmet 17 by properly combining a gyrosensor with an acceleration sensor and a device adapted for magnetically detecting the motion of the helmet 17 by causing the moving object 3 to generate a magnetic field may be utilized.”)
Claim 10
Tanaka discloses wherein the portable display comprises electronic goggles (“the display may be in the form of goggles”) configured to be worn by the user (“disposed on a helmet 17 which is worn on the human player’s head”)
Claim 11

Claim 12
	The same teachings and rationales in claim 5 are applicable to claim 12.
Claim 14
Herman further makes obvious wherein generating the content comprises overlaying an augmented reality (AR) image or a virtual reality (VR) image onto a virtualization of a real world environment of the ride environment (Herman, “Virtual reality is a computer-simulated environment that can simulate a user's physical presence in real or imaginary environments… According to the virtual reality ride system described herein, each rider of the system has a virtual representation in the virtual environment. Each rider's position in the virtual environment corresponds to the rider's position in the shared physical space, relative to the positions of the other riders.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a virtual ride environment.  The motivation would have been to provide interaction with and enhancement to the ride environment. 
Claim 15
Tanaka discloses wherein the content comprises an augmented graphical image (Tanaka, “Accordingly, the individual human players are able to view the images that are synchronized with their own actual experienced sensations of acceleration and deceleration and zero gravity and are consequently allowed to experience an unrealistic world in a state approximating closely to reality”)
Claim 16
a ride system, comprising: a plurality of portable displays each configured to respectively move with a corresponding passenger of a plurality of passengers of the ride system; a computer graphics generation system communicatively coupled to the plurality of portable displays and configured to generate graphical image content to be displayed on the plurality of portable displays (“Even when multiple human players ride on the same moving object 3, images taking into account the positions of the individual human players on the moving object 3 are put up on the displays 6 assigned to the different human players. The different images, therefore, are displayed even when the human players have selected the same story and are keeping the lines of their vision in the same direction. Accordingly, the individual human players are able to view the images that are synchronized with their own actual experienced sensations of acceleration and deceleration and zero gravity and are consequently allowed to experience an unrealistic world in a state approximating closely to reality”); and 
a monitoring system communicatively coupled to the computer graphics generation system and configured to supply orientation data and position data of each passenger of the plurality of passengers, point of view data of each passenger of the plurality of passengers, or a combination thereof, to the computer graphics generation system, wherein the computer graphics generation system is configured to determine respective points of view of each passenger of the plurality of passengers based on the orientation data, the position data, the point of view data, or the combination thereof, to generate the graphical image content based on the respective points of view, and to transmit the graphical image content to be displayed on the plurality of portable displays (See limitations of claim 1 above, which are applicable to multi-user display)
Claim 17
	The same teachings and rationales in claim 2 are applicable to claim 17.
Claim 19
	The same teachings and rationales in claim 5 are applicable to claim 19.
Claim 20
	The same teachings and rationales in claim 10 are applicable to claim 20.

Claim(s) 4, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Patent 6,179,619) in view of Herman (US Patent 9,996,975) and Frolov (US Patent 8,727,896)
Claim 4
Tanaka does not disclose, but Frolov makes obvious wherein the computer graphics generation system is configured to generate the graphical image in response to the ride vehicle being in operation for a threshold amount of time (Frolov, “In general, the screens 210 are used for displaying 2D or 3D images/videos. The displaying may occur during dedicated or predetermined time periods, or during the time when the visitors are in nearby area.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider timing.  The motivation would have been to synchronize video effects to the ride experience. 
Claim 18
The same teachings and rationales in claim 4 are applicable to claim 18. 

Claim(s) 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Patent 6,179,619) in view of Herman (US Patent 9,996,975) and Dote (US Patent 5,716, 281) 
Claim 7
Tanaka does not explicitly disclose, but Dote makes obvious receive an indication of a lighting, a contrast, a brightness, or a combination thereof, associated with the attraction system (“When one of the vehicles 2 passes a point sensor (not shown in the figure) provided at predetermined positions along the vehicle path 17, a detection signal representing a passage of the vehicle 2 is sent from the point sensor to a vehicle control board (described in detail later) provided on the vehicle 2. The point sensor may take the form of any well-known sensor such as a mechanical switch, light/dark sensor, proximity sensor, etc.”); and generate the graphical image based on the lighting, the contrast, the brightness, or the combination thereof, associated with the attraction system (“he playing areas 12 to 16 have different background scenes (georamas). For example, the georama of the playing area 12 is an outside view of a mansion, the playing area 13 an interior of a living room, the playing area 14 a dark corridor in the mansion, the playing area 15 an interior of a kitchen and the playing area 16 a basement.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a lighting sensor.  The motivation would have been to match the image to the ambient conditions.  
Claim 13
The same teachings and rationales in claim 7 are applicable to claim 13.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611